Case 2:18-cv-07347-R-JC Document 74 Filed 05/10/19 Page 1 of 2 Page ID #:2811



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11    CITY OF LOS ANGELES,
12                                                 Case No. 2:18-cv-07347-R-JC
                          Plaintiff,
13                   v.                          ORDER ON JOINT MOTION FOR
14                                               INDICATIVE RULING
      WILLIAM P. BARR, Attorney
15    General of the United States, et al.,
16
                          Defendants.
17
18         On February 15, 2019, this Court entered a nationwide permanent injunction

19   against certain grant requirements in the Gang Suppression Planning Grants Program

20   (“Gang Suppression program”) and the Edward Byrne Memorial Justice Assistance

21   Grant Program (“Byrne JAG Program”) for Fiscal Year 2018. Dkt. No. 62. The

22   defendants filed a notice of appeal. Dkt. No. 63.

23         The Court has reviewed and considered the parties’ Joint Motion for Indica-

24   tive Ruling under Federal Rule of Civil Procedure 62.1. Dkt. No. 69. The Court

25   concludes that the parties’ motion should be, and it hereby is, GRANTED.

26   Accordingly, upon good cause shown, IT IS HEREBY ORDERED, that if the

27   Court of Appeals were to enter a limited remand of the injunction against the Gang

28   Suppression requirements, this Court would vacate that aspect of the injunction that
Case 2:18-cv-07347-R-JC Document 74 Filed 05/10/19 Page 2 of 2 Page ID #:2812



 1   concerns the Gang Suppression requirements to allow the parties to engage in
 2   further motion practice regarding those requirements. Nothing in this order affects
 3   the aspect of the Court’s injunction that concerns the Byrne JAG Program.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 10, 2019
 8
 9                                               MANUEL L. REAL
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
